NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2466-20

MICHELLE LITTLE,

           Plaintiff-Respondent,
v.

CITY OF ATLANTIC CITY,

     Defendant-Appellant.
________________________

                    Submitted October 7, 2021 – Decided October 20, 2021

                    Before Judges Alvarez and Mitterhoff.

                    On appeal from an interlocutory order of the Superior
                    Court of New Jersey, Law Division, Atlantic County,
                    Docket No. L-0723-18.

                    Daniel J. Gallagher, attorney for appellant.

                    Westmoreland Vesper & Quattrone, PA, attorneys for
                    respondent (R.C. Westmoreland, on the brief).

PER CURIAM
      This case is before us on defendant City of Atlantic City's interlocutory

appeal from a February 8, 2021 order denying its motion for summary judgment

against plaintiff Michelle Little. Defendant argues that the motion judge erred

in denying its motion for summary judgment and rejecting defendant's argument

that plaintiff used city property without due care as a matter of law. We affirm,

substantially for the reasons set forth in Judge James P. Savio's well-reasoned

opinion. We add only the following brief remarks.

      We discern the following facts from the record. On the night of April 9,

2016, plaintiff and her cousin went to Atlantic City to celebrate her birthday.

They arrived shortly before 11:30 p.m. and plaintiff's cousin parked their car

along Pacific Avenue. The weather was clear, and it had not rained prior to their

arrival.

      Plaintiff and her cousin walked along Pacific Avenue on their way to the

Claridge Hotel. At the intersection of Pacific and Ohio Avenue, plaintiff crossed

Pacific Avenue before her cousin. Plaintiff did not use the crosswalk at the

intersection, instead crossing about seven to ten feet away from the crosswalk.

Plaintiff saw that the crosswalk, was unobstructed at the time she crossed. As

she crossed the street, she stepped into a pothole with her left foot and fell

forward and hit her head on the curb. The pothole was approximately five inches


                                                                           A-2466-20
                                       2
deep, four to six inches wide, about three or four feet long, and located along

the edge of the concrete gutter between the cement gutter and the asphalt of

Pacific Ave. She did not see the pothole prior to falling. Plaintiff tried to get

up and "get loose" from the pothole, but fell and hit her head once more.

Plaintiff struggled to free herself from the pothole. A nearby off-duty police

officer got out of her marked police car and stopped oncoming traffic for

plaintiff's safety. On her third attempt to free herself, plaintiff was able to "break

loose and get on to the curb."

      Once on the curb, the police officer recommended plaintiff go to the

hospital. Plaintiff went to the nearby AtlantiCare Regional Medical Center for

evaluation and left the hospital around 1:00-1:30 a.m. The following day,

plaintiff drove home to Maryland. She sought follow-up medical care at Fort

Washington Hospital and was diagnosed with a fractured nose and a fractured

left cheek bone.

      On April 5, 2018, plaintiff filed a complaint against defendant alleging:

1) negligence of defendant city; and 2) negligence of defendants-responsible

party for creation, inspection, and maintenance of the "subject trip hazard

hole[.]" Defendant filed an answer on May 31, 2018.




                                                                               A-2466-20
                                          3
      On May 24, 2019, the court granted plaintiff's motion to extend discovery.

On October 25, 2019, the court granted an order to include the Casino

Redevelopment Agency and Pierson Construction, who performed road repairs

several years earlier as defendants.

      On April 9, 2020, defendant filed for summary judgment, arguing plaintiff

had not provided sufficient proof of a dangerous condition under the New Jersey

Tort Claims Act (TCA). N.J.S.A. 59:4-1 to -10. The judge denied one motion

on July 17, 2020, and provided a statement of reasons in a written opinion on

July 22, 2020.

      On January 7, 2021, defendant filed a second motion for summary

judgment. On February 8, 2021, the court denied the second motion in an oral

opinion.

      Judge Savio considered several factors in analyzing the "dangerous

condition" element of premises liability under N.J.S.A. 59:4-1(a). First, he

noted the pothole was located only seven to eight feet away from the crosswalk,

as opposed to being farther away towards the middle of the block. He further

noted the pothole's were a significant size:

            [the pothole] looks to me to be about four to six inches
            wide and it's running along the concrete a distance of
            probably three or four feet. This is not a two inch
            declivity . . . on a side street or a little pothole on Pacific

                                                                              A-2466-20
                                          4
             Avenue. To me, at least, looking at the photographs,
             this is a significant area of deformity.

      Second, Judge Savio emphasized the pothole's highly trafficked and

commercial locale:

             [i]t's a commercial district. Whether the door to the
             casino parking lot is there, it's a commercial district.
             Bally is there, Claridge is there. The hospital is nearby.
             I think the library is a couple blocks away from there,
             but it's still in the general area. There are restaurants in
             that area. There are gold, silver shops in that area. This
             is not a . . . residential side street. This is a major street,
             and if we look at the streets that run north to south, Ohio
             Avenue is one of the major streets in Atlantic City, as
             well, that run north to south.

      Judge Savio ultimately concluded, "giving the plaintiff the benefit of all

the facts and all of the inferences that flow from the facts," that a person crossing

Pacific Avenue could foreseeably do so outside of the crosswalk; and that a

reasonable jury could find plaintiff used the property with due care. As a result,

the question of whether plaintiff used the property with due care should be left

to a jury and he denied defendant's motion for summary judgment.

      On    February     22,    2021,    defendant      unsuccessfully         moved   for

reconsideration. Defendant filed a motion for leave to file an interlocutory

appeal, which the Appellate Division granted on May 6, 2021.




                                                                                   A-2466-20
                                           5
      We review a motion judge's grant or denial of summary judgment de novo,

applying the same standard as the motion judge. Conley v. Guerrero, 228 N.J.

339, 346 (2017). The court will accept the non-movant's version of the facts

and draw all inferences in favor of plaintiff. See Brill v. Guardian Life Ins. Co.

of America, 142 N.J. 520, 523 (1995). Summary judgment must be granted "if

the pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to a judgment or

order as a matter of law." Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins.

Co. of Pittsburgh, 224 N.J. 189, 199 (2016) (quoting R. 4:46-2(c)).

      Defendant argues plaintiff "has presented no substantial or material facts

which could demonstrate she used the property with due care." The TCA

provides that, for a public entity to incur liability from a condition of public

property, a "dangerous condition" must be present "that creates a substantial risk

of injury when such property is used with due care in a manner in which it is

reasonably foreseeable that it will be used." See N.J.S.A. 59:4-1(a); see also

Garrison v. Twp. of Middletown, 154 N.J. 282, 286-87 (1998); Polzo v. Cnty.

of Essex, 209 N.J. 51, 72 (2012). The question is generally reserved for the fact

finder. Vincitore v. N.J. Sports & Exposition Auth., 169 N.J. 119, 123 (2001).


                                                                             A-2466-20
                                        6
However, the court must first assess whether a reasonable jury could conclude

the property was in a dangerous condition based on plaintiff's evidence. Id. at

124. Potholes have qualified as a dangerous condition under the TCA. See,

e.g., Whaley v. Cnty. of Hudson, 146 N.J. Super. 76 (Law Div. 1976).

      Once a defect in the property has been identified, courts must determine

whether an objectively reasonable person would face a substantial risk of injury

when using the property with due care. Garrison, 154 N.J. at 292. In Vincitore,

the New Jersey Supreme Court interpreted Garrison as prescribing a three-part

analysis:

            The first consideration is whether the property poses a
            danger to the general public when used in the normal,
            foreseeable manner. The second is whether the nature
            of the plaintiff's activity is "so objectively
            unreasonable" that the condition of the property cannot
            reasonably be said to have caused the injury. The
            answers to those two questions determine whether a
            plaintiff's claim satisfies the Act's "due care"
            requirement. The third involves review of the manner
            in which the specific plaintiff engaged in the specific
            activity. That conduct is only relevant to proximate
            causation . . . and comparative fault.

            [Vincitore, 169 N.J. at 126 (quoting, Garrison, 154 N.J.

            at 292).]

      Here, the pothole is undisputedly a dangerous condition. The question is

whether plaintiff's use of the property was foreseeable.

                                                                          A-2466-20
                                        7
      The motion judge noted the size of the pothole and the seven to ten feet

distance from the pothole to the crosswalk.           The judge further noted that

plaintiff's fall occurred in a busy commercial area surrounded by casinos, hotels,

and restaurants. He explained that a jury could consider the fact that plaintiff

was walking outside of the crosswalk, but that in "giving the plaintiff the benefit

of all of the facts and all the inferences that flow from the facts" it is foreseeable

that a person crossing Pacific Avenue would walk outside of the crosswalk. We

agree with the motion judge's analysis and therefore discern no error.

      Defendant also argues plaintiff did not use the property with due care as

a matter of law. Specifically, defendant relies heavily on the fact that plaintiff

crossed Pacific Avenue outside of the crosswalk, violating N.J.S.A. 39:4-33.1

      A plaintiff uses property with due care when: 1) the condition of the

property poses a danger to the general public when used in a reasonable and

foreseeable manner; and 2) when the plaintiff's conduct is not "so unreasonable"

that the property cannot reasonably be said to have caused the injury. Vincitore,




1
  N.J.S.A. 39:4-33 provides: "[a]t intersections where traffic is directed by a police
officer or traffic signal, no pedestrian shall enter upon or cross the highway at a point
other than a crosswalk. Pedestrians shall move, whenever practicable, upon the right
half of crosswalks."


                                                                                  A-2466-20
                                           8
169 N.J. at 126. The parties rely primarily on the New Jersey Supreme Court's

ruling in Garrison.2

      In Garrison, the New Jersey Supreme Court determined that a plaintiff

who injured himself on a known declivity in a poorly lit and uneven railroad

station parking lot while playing touch football acted without due care as a

matter of law. Garrison, 154 N.J. at 293. The court emphasized that the TCA

requires that a dangerous condition can only be found when a public entity's

property is used with due care. Id. at 287. The court explained that "[t]he

purpose of the evaluation is to ascertain whether the plaintiff had engaged in an

activity that is so objectively unreasonable that liability for resulting injuries

may not be attributed to the condition of the property." Id. at 292.

      Here, plaintiff crossed Pacific Avenue outside of the crosswalk in a

commercial district in Atlantic City. The fact that she was outside of the

crosswalk does not preclude a finding of due care. A plaintiff was unaware of

the existence of the defect, unlike the plaintiff in Garrison. The most important

inquiry, however, is whether plaintiff's actions were reasonable from a




2
   The parties also cite to an unreported case of this court and an unreported case
from the District of New Jersey. Rule 1:36-3 prohibits citation to "appellate opinions
not approved for publication."
                                                                               A-2466-20
                                          9
community perspective. See id. at 291 ("A use that is not objectively reasonable

from the community perspective is not one 'with due care.'").

      Anyone who spends time in urban centers in the United States will observe

individuals crossing the street outside of the designated crosswalk. Plaintiff did

not cross in the middle of the block, but was instead seven to ten feet away from

the crosswalk in a commercial district. Even though plaintiff was not supposed

to cross in this manner, it is entirely possible that this practice is common enough

to be reasonable from a community perspective. A jury should make that call.

      Affirmed.




                                                                              A-2466-20
                                        10